Case 17-10259        Doc 48     Filed 02/11/19     Entered 02/11/19 16:58:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 10259
         Keisha Moseley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/31/2017.

         2) The plan was confirmed on 06/08/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/14/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/19/2017, 08/20/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-10259             Doc 48   Filed 02/11/19    Entered 02/11/19 16:58:36                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor              $2,650.00
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                      $2,650.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $1,184.03
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $108.75
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,292.78

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 A/r Concepts                      Unsecured         200.00           NA              NA            0.00       0.00
 A/r Concepts                      Unsecured         200.00           NA              NA            0.00       0.00
 Aaron's                           Unsecured         500.00           NA              NA            0.00       0.00
 Buddy's Home Furnishing           Unsecured      1,424.14            NA              NA            0.00       0.00
 Buddy's Home Furnishing           Unsecured            NA            NA              NA            0.00       0.00
 City of Arlington Heights         Unsecured         500.00           NA              NA            0.00       0.00
 City of Des Plaines               Unsecured         500.00           NA              NA            0.00       0.00
 Comcast                           Unsecured         500.00           NA              NA            0.00       0.00
 Comcast                           Unsecured         374.00           NA              NA            0.00       0.00
 Commonwealth Edison Company       Unsecured      2,500.00            NA              NA            0.00       0.00
 Credtrs Coll                      Unsecured         378.00           NA              NA            0.00       0.00
 D&A Motor Sales LLC               Unsecured      1,200.00            NA              NA            0.00       0.00
 Depaul Univ                       Unsecured      1,334.00            NA              NA            0.00       0.00
 Enhanced Recovery Corp            Unsecured         121.00           NA              NA            0.00       0.00
 Greater Chicago Finance           Secured        2,712.36       2,497.65        2,497.65      1,212.88     144.34
 H&f Law                           Unsecured      1,994.00            NA              NA            0.00       0.00
 Ic Systems Inc                    Unsecured         285.78           NA              NA            0.00       0.00
 Illinois Bell Telephone Company   Unsecured         285.78           NA              NA            0.00       0.00
 Illinois Tollway                  Unsecured      4,171.30       5,527.70        5,527.70           0.00       0.00
 Jacksonville Electric Authority   Unsecured         800.00           NA              NA            0.00       0.00
 JC Penney                         Unsecured         200.00           NA              NA            0.00       0.00
 Keil M. Larson, Attorney at Law   Unsecured      2,500.00            NA              NA            0.00       0.00
 MG Credit                         Unsecured         525.00           NA              NA            0.00       0.00
 Nicor Gas                         Unsecured      1,168.06            NA              NA            0.00       0.00
 Nicor Gas                         Unsecured           0.00      1,767.89        1,767.89           0.00       0.00
 Northwest Collectors              Unsecured         499.00           NA              NA            0.00       0.00
 Online Collections                Unsecured         261.00           NA              NA            0.00       0.00
 Snchnfin                          Unsecured         200.00           NA              NA            0.00       0.00
 Sonnenschein Fnl Svcs             Unsecured          40.00           NA              NA            0.00       0.00
 Stuart Allan & Assoc              Unsecured      2,195.00            NA              NA            0.00       0.00
 Target                            Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-10259             Doc 48   Filed 02/11/19    Entered 02/11/19 16:58:36               Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim       Principal        Int.
 Name                                 Class    Scheduled        Asserted     Allowed        Paid           Paid
 United States Dept Of Education   Unsecured     46,642.00       51,091.80    51,091.80           0.00         0.00
 Village of Hoffman Estates        Unsecured         500.00             NA           NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal               Interest
                                                               Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00             $0.00                  $0.00
       Mortgage Arrearage                                         $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                                $2,497.65         $1,212.88                $144.34
       All Other Secured                                          $0.00             $0.00                  $0.00
 TOTAL SECURED:                                               $2,497.65         $1,212.88                $144.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                  $0.00              $0.00                 $0.00
        All Other Priority                                        $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                                  $0.00              $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                              $58,387.39                 $0.00                 $0.00


 Disbursements:

           Expenses of Administration                              $1,292.78
           Disbursements to Creditors                              $1,357.22

 TOTAL DISBURSEMENTS :                                                                            $2,650.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-10259        Doc 48      Filed 02/11/19     Entered 02/11/19 16:58:36            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
